DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 15 September 2022 containing amendments to the claims and remarks.
Claims 12-18 are pending.
The previous rejections under 35 U.S.C. 103(a) are withdrawn in view of Applicant’s amendments to the claims.
New grounds for rejection of claims 12-18, necessitated by Applicant’s amendments to the claims, are entered under 35 U.S.C. 103(a).  The rejections follow.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 12-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kremer (US 2012/0053861) in view of Carr (US 3,725,653).
With respect to claim 12, Kremer discloses a system comprising: (a) a combination of sensors (see Kremer, paragraph [0016]); and (b) a controller in communication with the combination of sensors (see Kremer, paragraph [0019]).  The system may be used to control the rate of corrosion in a crude oil refinery (see Kremer, paragraphs [0002] and [0019]).  The system additionally includes an analyzer in informational communication with the combination of sensors (see Kremer, paragraphs [0019] and [0024]).
Kremer does not explicitly disclose a single embodiment comprising an iron or copper sensor, a pH sensor, a chloride concentration sensor, and a nitrogen or total nitrogen or ammonia concentration sensor.  Kremer also does not explicitly disclose wherein the pH and chloride sensors provide an output subject to dynamic and steady state error components.
However, Kremer discloses wherein the combination of sensors may be selected from one or more of an iron sensor, a copper sensor, a pH sensor, a chloride sensor, a total nitrogen sensor, and an ammonia sensor (see Kremer, paragraph [0016]).  Moreover, Kremer clearly discloses the use of computer readable medium product having stored instructions and which may be executed by a processor (see Kremer, paragraphs [0008], [0016], [0024], and [0025]).  In this regard, Carr discloses a system for computerized process control wherein sensor measurements representing the dynamic state and associated steady state are made, the dynamic state occurring in response to a perturbation (i.e. “disturbance”) in a chemical process (see Carr, column 5, lines 35-47).  The dynamic state causes a dynamic state change, and measurements of the measured variable differ from the same measurement in the associated steady state (see Carr, column 5, lines 66-68; column 6, lines 1-6; column 17, lines 60-68; and Fig. 8).  In response to dynamic state changes, Carr implements an improved control scheme (relative to “conventional control”), wherein the improved control scheme provides a much faster control response and return to the associated steady state when compared to conventional process control (see Carr, column 18, lines 7-24).   
Therefore, the person having ordinary skill in the art would have been motivated to modify the control system of Kremer to provide for use of the process control scheme of Carr, such modification providing a much faster control response and return to steady state than achieved by conventional process control (see, e.g., Carr, Fig. 8).
With respect to claims 13-16, Kremer discloses wherein the system may comprise an injection pump (see Kremer, paragraph [0019]) to deliver an additive such as a neutralizer (see Kremer, paragraph [0022]), a caustic agent (see Kremer, paragraph [0022]), or a filming additive (see Kremer, paragraph [0022]).
Claims 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kremer (US 2012/0053861) in view of Carr (US 3,725,653) and Hausler (US 3,609,549).
With respect to claims 17 and 18, see discussion supra at paragraph 9.  Hausler explains that the most frequently used methods for measuring corrosion rate in systems such as that of Kremer include resistance probe measurements and linear polarization measurements (see Hausler, column 1, lines 24-31; column 4, lines 74-75; and column 5, lines 1-3).

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the new grounds for rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771